United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
A.M., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Pearl River, LA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Alan J. Shapiro, for the appellant
Office of Solicitor, for the Director

Docket No. 08-2300
Issued: July 6, 2009

Case Submitted on the Record

DECISION AND ORDER
Before:
COLLEEN DUFFY KIKO, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On August 20, 2008 appellant filed a timely appeal from a July 21, 2008 decision of the
Office of Workers’ Compensation Programs denying a recurrence of disability. Pursuant to 20
C.F.R. §§ 501.2(c) and 501.3(d), the Board has jurisdiction over the merits of the claim.
ISSUE
The issue is whether appellant has established that she sustained a recurrence of disability
on and after May 8, 2001 causally related to the accepted emotional conditions.
FACTUAL HISTORY
This case has previously been before the Board. By decision dated February 15, 2005,1
the Board affirmed an August 2, 2004 decision of the Office denying a recurrence of disability
1

Docket No. 04-2134 (issued February 15, 2005). The Office accepted that, on January 5, 1989, appellant, then a
31-year-old distribution clerk, sustained an anxiety disorder when she was robbed at gunpoint in the performance of
duty. It paid appropriate wage-loss compensation and medical benefits.

commencing May 8, 2001. The Board found that appellant’s physicians attributed the claimed
recurrence of disability to September 1995 and April 2001 intervening incidents and not the
January 1989 robbery which caused the accepted anxiety disorder. The law and the facts of the
case as set forth in the prior decision and order are incorporated by reference.
Following a second appeal, appellant made several requests for reconsideration, asserting
that an intervening cause did not negate causal relationship.2 She submitted additional
evidence.3
Dr. Beverly A. Stubblefield, an attending licensed clinical psychologist, opined in a
May 8, 2001 report that the stress of attempting to return to work rendered appellant permanently
disabled. In a March 30, 2005 report, she opined that a September 1995 incident in which a
coworker threatened appellant with a knife disabled her for work through April 2001. On
January 10 and April 4, 2007 Dr. Stubblefield explained that, while the 1995 knife threat and a
2001 conversation with an official about returning to work precipitated severe psychiatric
symptoms, appellant’s emotional conditions remained related to the January 1989 robbery.4
Dr. Serge T. Celestin, an attending Board-certified psychiatrist, submitted reports from
September 2, 2003 to February 6, 2006 finding that appellant’s anxiety, depression, auditory
hallucinations, paranoia and hair loss remained directly related to the January 1989 robbery.
In a November 1, 2006 report, Dr. Janet Seligson-Dowie, an attending Board-certified
psychiatrist, diagnosed major depressive disorder and post-traumatic stress syndrome related to
the January 1989 robbery. She submitted reports through January 10, 2007. The Office accepted
post-traumatic stress disorder, major depressive disorder and transient sleep disorder as causally
related to the January 1989 robbery.
By decisions dated May 11 and July 22, 2005, March 9, 2006,5 March 6 and June 19,
2007, the Office denied modification as the medical evidence established intervening incidents,
breaking the chain of causation from the January 5, 1989 robbery.6
In a July 18, 2007 letter, appellant requested reconsideration, asserting that the Office
misstated the law. She submitted excerpts of the implementing federal regulations. By decision

2

On February 23, 2006 appellant filed a claim for wage-loss compensation from May 8, 2001 onward.

3

Appellant also submitted an August 1996 nurse’s note, a January 2004 agreement to mediate an unspecified
dispute and September 2005 administrative forms.
4

Dr. Stubblefield also submitted chart notes from October 2003 to April 18, 2007 diagnosing depression, anxiety
and panic attacks due to appellant’s personal and financial difficulties.
5

While the issue statement and analysis of the March 9, 2006 decision reflect a merit denial of modification, the
attached cover letter denied reconsideration. In later decisions, the Office referred to the March 9, 2006 decision as
a merit decision.
6

The Office also issued November 29, 2005, December 20, 2006, March 22 and August 9, 2007 decisions
denying reconsideration on the grounds that the evidence submitted was cumulative or irrelevant to the claim.

2

dated August 9, 2007, the Office denied reconsideration on the grounds that appellant’s letter and
associated evidence were irrelevant to her claim.
On August 2, 2007 appellant filed an occupational disease claim (Form CA-2) alleging
that she sustained an emotional condition due to an April 26, 2001 conversation with an
employing establishment official about a modified-duty position.
In a February 5, 2008 letter, appellant requested reconsideration. She asserted that she
could not work after an April 26, 2001 incident where she felt threatened by an employing
establishment official. In a January 10, 2008 report, Dr. Stubblefield opined that appellant
experienced additional trauma due to the 1995 knife threat and April 2001 conversation.7
Appellant also submitted an August 9, 2007 report from Dr. Seligson-Dowie, opining that the
April 26, 2001 incident caused a psychiatric injury.
By decision dated July 21, 2008, the Office denied modification on the grounds that
appellant’s statement and the medical evidence implicated two intervening incidents, breaking
the chain of causation from the January 1989 robbery.
LEGAL PRECEDENT
The Office’s implementing regulations define a recurrence of disability as “an inability to
work after an employee has returned to work, caused by a spontaneous change in a medical
condition which has resulted from a previous injury or illness without an intervening injury or
new exposure to the work environment that caused the illness.”8 When an appellant claims a
recurrence of disability due to an accepted employment-related injury, he or she has the burden of
establishing by the weight of reliable, probative and substantial evidence that the recurrence of
disability is causally related to the original injury. This burden includes the necessity of furnishing
evidence from a qualified physician, who on the basis of a complete and accurate factual and
medical history, concludes that the condition is causally related to the employment injury.
Moreover, sound medical reasoning must support the physician’s conclusion.9 An award of
compensation may not be based on surmise, conjecture or speculation or on appellant’s
unsupported belief of causal relation.10
ANALYSIS
The Office accepted that appellant sustained an anxiety disorder, post-traumatic stress
disorder, major depressive disorder and a transient sleep disorder when she was robbed while at
work on January 5, 1989. Appellant claimed that she sustained a recurrence of disability

7

Appellant also submitted an August 8, 2007 letter from Dr. Stubblefield repeating her April 4, 2007 letter.

8

20 C.F.R. § 10.5(x); Federal (FECA) Procedure Manual, Part 2 -- Claims, Recurrences, Chapter
2.1500.3.b(a)(1) (May 1997). See also Philip L. Barnes, 55 ECAB 426 (2004).
9

Ricky S. Storms, 52 ECAB 349 (2001).

10

Alfredo Rodriguez, 47 ECAB 437 (1996).

3

commencing May 8, 2001. She has the burden of providing sufficient evidence, including
rationalized medical evidence, to establish the causal relationship asserted.11
The Board finds, however, that intervening incidents negated the causal relationship
between the accepted 1989 injury and appellant’s condition. On August 2, 2007 appellant
claimed that she sustained an emotional condition on April 26, 2001 due to a conversation with
an employing establishment official about a light-duty job. She thus implicates an intervening
cause.
Appellant’s physicians attributed the claimed recurrence of disability to a
September 1995 threat by a coworker and the April 26, 2001 conversation. Dr. Stubblefield, an
attending licensed clinical psychologist, found that a September 1995 threat by a coworker
disabled appellant for work from September 1995 through April 2001. She opined that an
April 26, 2001 conversation with an employing establishment official caused and aggravated
psychiatric conditions. Dr. Seligson-Dowie, an attending Board-certified psychiatrist, stated in
an August 9, 2007 report that the April 26, 2001 conversation caused a psychiatric injury.
Dr. Celestin, an attending Board-certified psychiatrist, supported a continuing causal
relationship, but did not discuss the 1995 or 2001 incidents.
The Board finds that appellant’s exposure to new work factors broke the chain of
causation stemming from the accepted conditions caused by the January 1989 robbery. The
circumstances did not involve a spontaneous change in the accepted emotional conditions on and
after May 8, 2001.12 For this reason, the Office’s denial of the claimed recurrence of disability
was proper under the law and the facts of the case.
CONCLUSION
The Board finds that appellant has not established that she sustained a recurrence of
disability on and after May 8, 2001 causally related to accepted emotional conditions.

11

Ricky S. Storms, supra note 9.

12

Bryant F. Blackmon, 56 ECAB 752 (2005).

4

ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated July 21, 2008 is affirmed.
Issued: July 6, 2009
Washington, DC

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

5

